NEWS RELEASE Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES OPERATING RESULTS FOR FIRST QUARTER 2010 SEATTLE, WA, (May 3, 2010) - Emeritus Corporation (NYSE: ESC), a national provider of assisted living and memory care services to seniors, today announced its first quarter 2010 results. Quarter Ended March 31, 2010 Operating Summary Compared to Prior Year First Quarter · Total revenues increased $13.1 million, or 5.9%, to $234.2 million. · Same Community average monthly revenue per occupied unit improved by 2.4% to $3,718. · Total average occupancy increased 110 basis points to 87.2%. · Same Community average occupancy increased 90 basis points to 87.3%. · Operating income from continuing operations improved 20.4% to $12.5 million. · Adjusted EBITDAR increased $1.8 million to $65.2 million. · CFFO per share was $0.27 compared to $0.29 in the prior year quarter. “The need-driven fundamentals of our business remain intact, and we continue to gain market share,” commented Granger Cobb, President and Co-Chief Executive Officer.“We also continue to successfully pursue external growth as we added nine communities to our consolidated portfolio during the first quarter, and our joint venture was selected as the lead bidder for the acquisition of 149 communities that we would manage if the joint venture successfully acquires these communities.” 2010 First Quarter Results Total revenue in the first quarter of 2010 increased 5.9% to $234.2 million, compared to $221.1 million in the 2009 first quarter.The $13.1 million increase consisted of $7.6 million from improved rate and occupancy in our portfolio of 264 same communities that we have continuously operated since January 1, 2009, and $5.5 million from the acquisition, development, and expansion of 16 communities since the beginning of 2009.The improvement in Same Community revenues consisted of $5.2 million in rate improvement and $2.4 million in occupancy gains. Average monthly revenue per occupied unit increased 1.8% to $3,699 in the first quarter of 2010 from $3,632 in the first quarter of 2009.On a Same Community basis, average monthly revenue per occupied unit increased 2.4% to $3,718 in the first quarter of 2010 from $3,631 in the corresponding period in 2009. In the first quarter of 2010, total average occupancy increased 110 basis points to 87.2% compared to 86.1% in first quarter of 2009, and Same Community average occupancy increased 90 basis points to 87.3% compared to 86.4% in the prior year first quarter. Community operating expenses increased $11.1 million to $155.0 million in the first quarter of 2010 compared to $143.9 million in the prior year first quarter.Approximately $4.7 million of the increase resulted from the acquisition, development, or expansion of 16 communities since the beginning of 2009, 1 and $6.4 million was from our 264 Same Community portfolio.The increase in Same Community operating expenses consisted primarily of a $3.4 million increase in labor and benefits, of which payroll taxes increased $1.3 million and salary and wages increased $0.8 million, or 1.2%.The remaining increase in Same Community operating expenses was due primarily to general expense increases across various other operating expense categories. Operating income from continuing operations increased $2.1 million to $12.5 million in the first quarter of 2010, compared to $10.4 million in the prior year first quarter.Community operating income (community revenues less community operating expenses) increased $2.1 million, or 2.8%, to $77.8 million in the first quarter of 2010 compared with $75.7 million in the first quarter of 2009. Community Transactions In March 2010, the Company announced that the joint venture between Emeritus, Blackstone Real Estate Advisors and Columbia Pacific Advisors was selected as the lead bidder in the joint venture’s proposed acquisition of approximately 149 communities currently operated by an affiliate of Sunwest Management.The Company continues to work with the joint venture to pursue this opportunity, which we anticipate will close in the second half of 2010 if we are selected as the winning bidder. During the first quarter of 2010, the Company acquired nine additional communities under long-term lease agreements consisting of approximately 424 units.Eight of the communities are accounted for as capital leases and one as a financing lease.As of March 31, 2010, the consolidated Emeritus portfolio consisted of 280 communities, of which 264 communities are included in our Same Community definition. Balance Sheet As of March 31, 2010, the Company had $51.4 million of cash and cash equivalents, and had no outstanding borrowings under its $25.0 million line of credit.On March 31, 2010, total assets were $2.1 billion, including $1.7 billion of net investments in properties, total debt was $1.6 billion, including capital lease obligations, and shareholders’ equity was $299.6 million. Conference Call: The Company will host a conference call on Monday, May 3, 2010, at 5:00 P.M. Eastern Time to discuss its financial results for the quarter ended March 31, 2010.Hosting the call will be Mr. Daniel Baty, Chairman and Co-Chief Executive Officer, Mr. Granger Cobb, President and Co-Chief Executive Officer, and Mr. Robert Bateman, Executive Vice President and Chief Financial Officer. The conference call will be webcast live over the internet from the Company’s web site at www.emeritus.com under the “investors” section.The conference call can also be accessed by dialing (877) 407-9039, or for international participants (201) 689-8470.A replay of the conference call will be available after 8:00 P.M. Eastern Time on Monday, May 3, 2010, until midnight Eastern Time, Monday, May 10, 2010.The dial in numbers for the replay are (877) 660-6853, or for international participants (201) 612-7415.To access the telephonic replay, enter account number 3055 along with the conference ID 348963. 2 Non-GAAP Financial Measures Adjusted EBITDA/EBITDAR and Cash From Facility Operations (CFFO) are financial measures of operating performance that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP).We believe these non-GAAP measures are useful in identifying trends in our day-to-day performance because they exclude items that are of little or no significance to operations and provide indicators to management of progress in achieving optimal operating performance.In addition, these measures are used by many research analysts and investors to evaluate the performance and the value of companies in our industry.We strongly urge you to review the reconciliation of net loss to Adjusted EBITDA/EBITDAR, and the reconciliation of net cash provided by operating activities to CFFO, provided below, along with our consolidated balance sheets, statements of operations, and cash flows.We define Adjusted EBITDA/EBITDAR and CFFO and provide other information about these non-GAAP measures in our annual report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2010, and our quarterly report on Form 10-Q for the three months ended March 31, 2010, to be filed with the SEC on or before May 10, 2010. The table below shows the reconciliation of net loss to Adjusted EBITDA/EBITDAR for the three months ended March 31, 2010 and 2009 (in thousands): Three Months Ended March 31, Net loss $ ) $ ) Equityearnings for unconsolidated joint ventures ) ) Provision for income taxes Depreciation and amortization Interest expense Interest income ) ) Non-cash stock option compensation expenses Amortization of deferred gains ) ) Straight-line rent expense Above/below market rent amortization Deferred revenues 72 Change in fair value of interest rate swaps 54 ) Impairment loss on long-lived assets - Acquisition and development expenses 53 Discontinued operations 74 Actuarial self-insurance reserve adjustments - Adjusted EBITDA Community leases expense, net Adjusted EBITDAR $ $ 3 The following table shows the reconciliation of net cash provided by operating activities to CFFO for the three months ended March 31, 2010 and 2009 (in thousands): Three Months Ended March 31, Net cash provided by operating activities $ $ Remove effect of changes in operating assets and liabilities ) ) Recurring capital expenditures, net ) ) Repayment of capital lease and financing obligations ) ) Distributions from unconsolidatedjoint ventures, net Cash From Facility Operations $ $ CFFO per weighted average common shares outstanding was $0.27 and $0.29 for the three months ended March 31, 2010 and 2009, respectively.We define recurring capital expenditures as actual costs incurred to maintain our communities for their intended business purpose and exclude expenditures for acquisitions, development, expansions and general corporate purposes. For a more detailed understanding of Emeritus, please refer to the Company’s annual report on Form 10-K for the year ended December 31, 2009, filed with the SEC on March 15, 2010 and our quarterly report on Form 10-Q for the three months ended March 31, 2010, to be filed with the SEC on or before May 10, 2010, or visit the Company’s Internet site at www.emeritus.com to obtain copies. ABOUT THE COMPANY Emeritus Corporation is a national provider of assisted living and Alzheimer’s and related dementia care services to seniors.Emeritus is one of the largest and most experienced operators of freestanding assisted living communities located throughout the United States.These communities provide a residential housing alternative for senior citizens who need assistance with the activities of daily living, with an emphasis on personal care services, which provides support to the residents in the aging process.Emeritus currently operates 316 communities in 36 states representing capacity for approximately 27,500 units and approximately 32,800 residents.Our common stock is traded on the New York Stock Exchange under the symbol ESC, and our home page can be found on the Internet at www.emeritus.com. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances, operations, and prospects.The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from our actual future experience as a result of such factors as: the effects of competition and economic conditions on the occupancy levels in our communities; our ability under current market conditions to maintain and increase our resident charges in accordance with our rate enhancement programs without adversely affecting occupancy levels; increases in interest costs as a result of refinancings; our ability to control community operation expenses without adversely affecting the level of occupancy and the level of resident charges; our ability to generate cash flow sufficient to service our debt and other fixed payment requirements; our ability to find sources of financing and capital on satisfactory terms to meet our cash requirements to the extent that they are not met by operations, and uncertainties related to professional liability and workers’ compensation claims.We have attempted to identify, in context, certain of the factors that we currently believe may cause actual future experience and results to differ from our current expectations regarding the relevant matter or subject area.These and other risks and uncertainties are detailed in our reports filed with the Securities and Exchange Commission, including “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2009. 4 EMERITUS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $1,123 and $1,009 Other receivables Tax, insurance, and maintenance escrows Prepaid workers' compensation Other prepaid expenses and current assets Total current assets Long-term investments Property and equipment, net of accumulated depreciation of $241,937 and $222,518 Restricted deposits Lease acquisition costs, net of accumulated amortization of $2,005 and $1,889 Goodwill Other intangible assets, net of accumulated amortization of $32,185 and $28,883 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Accrued income taxes Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $.0001 par value. Authorized 20,000,000 shares, none issued - - Common stock, $.0001 par value. Authorized 100,000,000 shares; issued and outstanding 39,289,951 and 39,274,590 shares 4 4 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest – related party Total shareholders’ equity Total liabilities, shareholders' equity and noncontrolling interest $ $ 5 EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (In thousands, except per share data) Revenues: Community revenue $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases expense shown separately below) General and administrative Impairments on long-lived assets - Depreciation and amortization Community leases Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) ) Change in fair value of interest rate swaps ) 90 Equity earnings for unconsolidated joint ventures Other, net Net other expense ) ) Loss from continuing operations before income taxes ) ) Provision for income taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations ) ) Net loss ) ) Net loss attributable to noncontrolling interest Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) Discontinued operations ) ) $ ) $ ) Weighted average common shares outstanding; basic and diluted 6 EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Loss on sale of assets - Impairment of long-lived assets - Amortization of loan fees Allowance for doubtful receivables Equity investment earnings ) ) Stock based compensation Change in fair value of interest rate swaps 54 ) Other ) Changes in operating assets and liabilities: Deferred rent Deferred revenue 72 Change in other operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Other investments ) - Sale of property and equipment - Lease and contract acquisition costs ) ) Payments(to) from affiliates and other managed communities, net ) Distributions from unconsolidated joint ventures/other Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of stock Increase) in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings - Repayment of long-term borrowings and financings ) ) Repayment of capital and financing lease obligations ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ 7 Emeritus Corporation Lease, Interest and Depreciation Expense For the Calendar Quarters Ended (Unaudited) (In Thousands) Projected Range Q1-2010 Q2-2010 Community leases expense - GAAP $ $ 29,100 - $29,400 Less: Straight-line rents ) (3,500)-(3,600 ) Above/below market rents ) (2,200)-(2,300
